       Case 8:20-cv-03602-PWG Document 41 Filed 03/31/21 Page 1 of 3




                                                                                Eugene R. Licker
                                                                                Tel: 646.346.8074
                                                                                Fax: 212.223.1942
                                                                                LickerE@ballardspahr.com




March 30, 2021


By Electronic Filing

Paul W. Grimm
District Judge
United States District Court, District of Maryland
6500 Cherrywood Lane
Suite 465A
Greenbelt, MD 20770

Re:    Shahidullah et al. v. Shankar, 20-cv-03602 (PWG)

Dear Judge Grimm:

We represent Defendant in the above action and write to address the effect of Plaintiffs’
Complaint amendment on the outstanding Rule 11 motion and the prospective motion to
dismiss. On March 26, 2021, after conducting the deposition of Defendant Shankar, the
CAIR Legal Defense Fund submitted an amended complaint on behalf of Plaintiffs. The
substantive allegations are largely unchanged, although there are some new unfounded
allegations and Plaintiffs now seem to base their malice argument on the fact that on March
5, 2020, almost 7 months after publication, Plaintiff Shahidullah tweeted to Ms. Shankar that
the website whose name mirrored that of Plaintiff Dawah USA, Inc., “This is not belong us
[sic].” Implicitly, Plaintiffs seem to take the positions that (a) this post-publication fact has
some relevance here, and (b) Ms. Shankar was legally required to believe the statement
(assuming she understood it). The applicable jurisprudence supports neither position. The
same is true of Imam Shahidullah’s alleged tweet to IPT, that “ We have no web site
dawahusa. We are not associated dawahusa web. I want totalk with yourteam. [sic]”

The primary change is that Plaintiffs are no longer suing the IPT entities. On March 26,
having heard and seen nothing regarding the amended complaint, I reached out to Mr.
Abbas, who informed me, via email, that “based on Wednesday's deposition, we will
proceeding [sic] against Ms. Shankur [sic] alone.” We are incredulous that anything said at
the deposition was needed for the CAIR lawyers – there were seven of them at the Shankar
deposition – to understand that courts in Maryland do not have general jurisdiction over the
IPT entities. There is no reading of Daimler or Goodyear that would dictate a different
result. While CAIR had an interesting and totally untested theory about general jurisdiction
where an entity had no principal place of business, IPT does have offices in the District of
       Case 8:20-cv-03602-PWG Document 41 Filed 03/31/21 Page 2 of 3
Paul W. Grimm
March 30, 2021
Page 2


Columbia, as we informed CAIR in our two safe harbor letters, our two pre-motion letters,
and our motion for sanctions.

Nonetheless, by resting their withdrawal entirely on a post-filing deposition, Mr. Abbas and
CAIR have admitted that they failed to conduct a responsible investigation prior to filing in
Maryland. They are obliged to do so and, absent such an investigation, are susceptible to
Rule 11 sanctions. See Cabell v. Petty, 810 F.2d 463, 466 (4th Cir. 1987) (standard is
objective reasonableness; “it is clear that the rule imposes upon an attorney a duty to conduct
a pre-filing examination of both the facts and the law before instituting legal process”);
Artco Corp. v. Lynnhaven Dry Storage Marina, Inc., 898 F.2d 953, 956 (4th Cir. 1990)
(counsel must incorporate information learned in the course of the case); In re Kunstler, 914
F.2d 505, 516 (4th Cir. 1990) (“The need for discovery to complete the factual basis for
alleged claims is not an excuse to allege claims with no factual basis”).

The bases for dismissal, other than jurisdiction, and for sanctions, including the costs of
participating in the unnecessary jurisdictional discovery, remain largely the same as
articulated with respect to the original complaint. There are some new, false allegations that
we would want to address in each motion. Given CAIR’s admission that it brought suit in
Maryland without conducting an investigation, and in the face of dispositive law and facts
rebutting jurisdiction, we respectfully request that the Court take up our Rule 11 motion or at
least that part of it that goes to jurisdiction. With regard to the motion to dismiss, absent
contrary word from Your Honor, we will assume that the Court’s previously announced
briefing schedule remains in place, and we expect to move to dismiss the amended complaint
on or before April 16, 2021. Please correct us if we are wrong, but we understand that no
additional pre-motion letter is required.

Finally, although Plaintiffs supplied a red-lined copy of the amended complaint to show the
changes, we found the deletions, which are revealed only in the margin, are occasionally
incomplete, and compete for attention with myriad notations of format changes, difficult to
follow. We have run a marked copy using comparison software and attach it hereto for the
Court’s convenience.

We are, of course, available to confer should Your Honor so desire.


Respectfully submitted,

/s/ Eugene Licker

Eugene R. Licker

Encl.




DMEAST #44126224 v1
       Case 8:20-cv-03602-PWG Document 41 Filed 03/31/21 Page 3 of 3
Paul W. Grimm
March 30, 2021
Page 3


cc:      Richard Horowitz Esq.
         Gadeir F Abbas (CAIR)
         Ahmed Mohamed (CAIR)
         Carey Shenkman (CAIR)
         Lena F Masri (CAIR)
         Justin Mark Sadowsky (CAIR)
         Attiya Latif (CAIR)
         Matthew Lamb (Ballard)




DMEAST #44126224 v1
